EXHIBIT 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. § 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report on Form 10-Q of US SolarTech, Inc., (the “Company”) for the quarter ended March 30, 2010, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Steven Phillips, Executive Vice President and Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. § 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to my knowledge, that: 1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Steven Phillips Steven Phillips Executive Vice President and Chief Financial Officer (Principal Financial and Accounting Officer) Date: March 17, 2010
